Hancock, Jr., J. (concurring)
I concur. I would, however, hold that the party caucuses of the Democratic members of the Legislature on March 7, March 21 and April 20, 1981 were outside the purview of the Open Meetings Law not because there were no quorums of the Legislature present at those meetings but because as partisan political caucuses they were exempt. (Public Officers Law, § 97, subds 1, 2; Public Officers Law, § 103, subd 2).
A meeting of the legislators of one political party to discuss legislation is not a “meeting”, i.e., “the official convening of a public body for the purpose of conducting public business.” (Public Officers Law, § 97, subd 1.) Nor is a partisan caucus of legislators a “public body”, i.e., an “entity, for which a quorum is required in order to conduct public business and which consists of two or more members, performing a governmental function for the state or for an agency or department thereof, or for a public corporation as defined in section sixty-six of the general construction law, or committee or subcommittee or other similar body of such public body.” (Public Officers Law, § 97, subd 2.) A party caucus is not a committee or subcommittee or other similar body of the Legislature—the official public body. It is an unofficial meeting of legislators who belong to the same party. No quorum is required and no official business may be conducted.
That the Legislature intended to exclude such a meeting from the Open Meetings Law is demonstrated by the express exemption in subdivision 2 of section 103 of the Public Officers Law and their failure to amend or modify such exemption after the enactment of amendments to section 97 of the Public Officers Law (L 1979, ch 704) following the decision of the Third Department in Matter of Daily Gazette Co. v North Colonie Bd. of Educ. (67 AD2d 803).
Simons, J. P., Callahan and Denman, JJ., concur with Schnepp, J.; Hancock, Jr., J., concurs in a separate opinion.
Judgment reversed on the law, respondents’ cross motion granted and petition dismissed without costs.